78 So. 3d 58 (2012)
Demond CROOKS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-5615.
District Court of Appeal of Florida, First District.
January 18, 2012.
Demond Crooks, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order rendered on or about August 6, 2010, denying petitioner's amended motion for post-conviction relief in Bay County Circuit Court Case Number 93-2523-C, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to *59 the clerk of the lower tribunal for treatment as a notice of appeal.
PADOVANO, ROBERTS, and SWANSON, JJ., concur.